—Judgment, Supreme Court, Bronx County (Charles Solomon, J.), rendered November 2, 2000, convicting defendant, after a jury trial, of robbery in the second degree and attempted assault in the second degree, and sentencing him to concurrent terms of 7 years and 1 to 3 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues of credibility, including the weight to be given to minor inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations. Defendant’s intent to cause serious physical injury could be readily inferred from the fact that he struck the victim in the face with such force that he broke the victim’s nose and briefly rendered him unconscious (see People v Franco, 271 AD2d 383 [2000], lv denied 95 NY2d 865 [2000]).
Defendant received effective assistance of counsel (see People v Benevento, 91 NY2d 708, 713-714 [1998]).
We perceive no basis for reducing the sentence.
The other contentions contained in defendant’s pro se supplemental brief are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J.P., Tom, Andrias, Sullivan and Friedman, JJ.